

116 HR 4665 RH: Medicare Vision Act of 2019
U.S. House of Representatives
2020-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 304116th CONGRESS2d SessionH. R. 4665[Report No. 116–327, Parts I and II]IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Ms. Schrier (for herself, Mr. O'Halleran, Ms. Slotkin, and Ms. DelBene) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedDecember 6, 2019Reported from the Committee on Ways and Means with an amendmentStrike out all after the enacting clause and insert the part printed in italicJanuary 24, 2020Additional sponsors: Ms. Castor of Florida, Ms. Norton, Mr. Cuellar, and Mr. WelchJanuary 24, 2020Reported from the Committee on Energy and Commerce, committed to the Committee of the Whole House on the State of the Union, and ordered to be
			 printedFor text of introduced bill, see copy of bill as introduced on October 11, 2019A BILLTo amend title XVIII of the Social Security Act to provide coverage for certain vision items and
			 services under part B of the Medicare program.
	
 1.Short titleThis Act may be cited as the Medicare Vision Act of 2019. 2.Providing coverage for vision care under the Medicare program (a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
 (1)in subparagraph (GG), by striking and after the semicolon at the end; (2)in subparagraph (HH), by striking the period at the end and adding ; and; and
 (3)by adding at the end the following new subparagraph:  (II)vision services (as defined in subsection (kkk));.
 (b)Vision services definedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:
				
 (kkk)Vision servicesThe term vision services means— (1)routine eye examinations to determine the refractive state of the eyes, including procedures performed during the course of such examination; and
 (2)contact lens fitting services; furnished on or after January 1, 2022, by or under the direct supervision of an optometrist or ophthalmologist who is legally authorized to furnish such examinations, procedures, or fitting services (as applicable) under State law (or the State regulatory mechanism provided by State law) of the State in which the examinations, procedures, or fitting services are furnished.. (c)Payment; coinsurance; and limitations (1)In generalSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended—
 (A)by striking and before (CC); and (B)by inserting before the semicolon at the end the following: , and (DD) with respect to vision services (as defined in section 1861(kkk)), the amount paid shall be equal to 80 percent of the lesser of the actual charge or the amount determined under the payment basis determined under section 1848.
 (2)Limits specifiedSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:
					
 (x)Limitation for vision servicesWith respect to vision services (as defined in section 1861(kkk)) and an individual, payment may be made under this part for only 1 routine eye examination described in paragraph (1) of such section and 1 contact lens fitting service described in paragraph (2) of such section during a 2-year period..
				(d)Payment under physician fee schedule
 (1)In generalSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(II), before (3). (2)Budget neutralitySection 1848(c)(2)(B)(iv) of the Social Security Act (42 U.S.C. 1395–w(c)(2)(B)(iv)) is amended—
 (A)in subclause (III), by striking and at the end; (B)in subclause (IV), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new subclause:  (V)the amendment made by section 2(d)(1) of the Medicare Vision Act of 2019 shall not be taken into account in applying clause (ii)(II) for 2022 and 2023..
 (e)Coverage of conventional eyeglasses and contact lensesSection 1861(s)(8) of the Social Security Act (42 U.S.C. 1395x(s)(8)) is amended by striking , and including one pair of conventional eyeglasses or contact lenses furnished subsequent to each cataract surgery with insertion of an intraocular lens and inserting , including one pair of conventional eyeglasses or contact lenses furnished subsequent to each cataract surgery with insertion of an intraocular lens, if furnished before January 1, 2022, and including conventional eyeglasses or contact lenses, whether or not furnished subsequent to such a surgery, if furnished on or after January 1, 2022.
			(f)Special payment rules for eyeglasses and contact lenses
 (1)LimitationsSection 1834(h) of the Social Security Act (42 U.S.C. 1395m(h)) is amended by adding at the end the following new paragraph:
					
						(6)Payment limitations for eyeglasses and contact lenses
 (A)In generalWith respect to eyeglasses and contact lenses furnished to an individual on or after January 1, 2022, subject to subparagraph (B), payment may be made under this part only—
 (i)during a 2-year period, for either 1 pair of eyeglasses (including lenses and frames) or a 2-year supply that is provided in not more than 180-day increments of contact lenses;
 (ii)with respect to amounts attributable to the frames of such a pair of eyeglasses and amounts attributable to contact lenses furnished during a year, in an amount not greater than—
 (I)for 2022, $100; and (II)for a subsequent year, the amount specified under this subparagraph for the previous year, increased by the percentage change in the consumer price index for all urban consumers during such previous year;
 (iii)for types of eyeglass lenses, and for types of contact lenses, as determined appropriate by the Secretary;
 (iv)if furnished pursuant to a written order of a physician described in section 1861(kkk); and (v)if during the 2-year period described in clause (i), the individual did not already receive (as described in subparagraph (B)) one pair of conventional eyeglasses or contact lenses subsequent to a cataract surgery with insertion of an intraocular lens furnished during such period.
 (B)ExceptionWith respect to a 2-year period described in subparagraph (A)(i), in the case of an individual who receives cataract surgery with insertion of an intraocular lens, notwithstanding subparagraph (A), payment may be made under this part for one pair of conventional eyeglasses or contact lenses furnished subsequent to such cataract surgery during such period..
				(2)Application of competitive acquisition
 (A)In generalSection 1834(h)(1)(H) of the Social Security Act (42 U.S.C. 1395m(h)(1)(H)) is amended— (i)in the header by inserting , eyeglasses, and contact lenses after orthotics;
 (ii)by inserting and of eyeglasses and contact lenses described in paragraph (2)(D) of such section, after 2009, ; and (iii)in clause (i), by inserting or such eyeglasses and contact lenses after orthotics.
						(B)Conforming amendment
 (i)In generalSection 1847(a)(2) of the Social Security Act (42 U.S.C. 1395w–3(a)(2)) is amended by adding at the end the following new subparagraph:
							
 (D)Eyeglasses and contact lensesEyeglasses and contact lenses for which payment would otherwise be made under section 1834(h).. (ii)Exemption of certain items from competitive acquisitionSection 1847(a)(7) of the Social Security Act (42 U.S.C. 1395w–3(a)(7)) is amended by adding at the end the following new subparagraph:
							
 (C)Certain eyeglasses and contact lensesThose items and services described in paragraph (2)(D) if furnished by a physician or other practitioner (as defined by the Secretary) to the physician’s or practitioner’s own patients as part of the physician’s or practitioner’s professional service..
 (g)Exclusion modificationsSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (O), by striking and at the end; (B)in subparagraph (P), by striking the semicolon at the end and inserting , and; and
 (C)by adding at the end the following new subparagraph:  (Q)in the case of vision services (as defined in section 1861(kkk)) that are routine eye examinations and contact lens fitting services (as described in paragraph (1) or (2), respectively, of such section), which are furnished more frequently than once during a 2-year period;; and
 (2)in paragraph (7)— (A)by inserting (other than such an examination that is a vision service that is covered under section 1861(s)(2)(II)) after eye examinations; and
 (B)by inserting (other than such a procedure that is a vision service that is covered under section 1861(s)(2)(II)) after refractive state of the eyes. 3.Implementation fundingThe Secretary of Health and Human Services shall provide for the transfer from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of the Social Security Act (42 U.S.C. 1395t) to the Centers for Medicare & Medicaid Services Program Management Account for the period of 2020 through 2024 of such sums as may be necessary for purposes of implementing the amendments made by section 2.
		
		January 24, 2020
		Reported from the Committee on Energy and Commerce, committed to the Committee of the Whole House on the State of the Union, and ordered to be
			 printed